Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on January 7, 2019 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Bertin et al., (Publication No. 2016/0179825), teaches archiving monitored data within a live database.  A processor monitors data of an application and determines a historical schema of monitoring data and a retention period for a current schema of monitoring data.  An impact analysis is generated to copy monitored data from the current schema to the historical schema based on the historical schema and retention period of the monitored data.
     Next, the prior art of record, Eberl et al. (Patent No. 10,860,557), teaches change value indication and historical value comparison at a user interface including means for storing records in a database, wherein updates to the records are recorded into a historical trending data object to maintain historical values for the records when the records are updated in the database.

     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on January 8, 2020 and January 7, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Shah et al. (Publication No. 2020/0302392) teaches financial documents examination methods and systems;  
b.  Simon et al. (Patent No. 10,628,395) teaches a database comparison system;
c.  Petschulat et al. (Patent No. 9,753,962) teaches systems, methods, and apparatuses for populating a table having null values using a predictive query interface;
d.  Cronin et al. (Patent No. 9,690,815) teaches systems, methods, and apparatuses for implementing data upload processing, and predictive query api exposure; 
e.  Cronin et al. (Patent No. 9,454,767) teaches systems, methods, and apparatuses for implementing a related command with a predictive query interface;
f.  Rehman et al. (Patent No. 9,390,428) teaches systems, methods, and apparatuses for rendering scored opportunities using a predictive query interface; 
g.  Cronin et al. (Patent No. 9,240,016) teaches systems, methods, and apparatuses for implementing predictive query interface as a cloud service;
h.  Boytsov et al., “Multi-Tenant Database Clusters for Saas”, In Proceedings of the Second International Symposium on Business Modeling and Software Design (BMSD 2012), pages 144 – 149, 2012; 
i.  Schaffner et al., “Analytics on Historical Data Using a Clustered Insert-Only In-Memory Column Database”, IEEE, 2009, pages 704 – 708.; and
j.  Ahmad et al., “Predicting System Performance for Multi-Tenant Database Workloads”, DBTest’11 June 13, 2011, ACM, pages 1-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 12, 2021